Exhibit AMENDED CERTIFICATE OF DESIGNATIONS, PREFERENCES, AND RIGHTS ofSERIES A CONVERTIBLE PREFERRED STOCK ofTEAM NATION HOLDINGS CORPORATION (Pursuant to Section 78.1955 of the Nevada General Corporation Law) Team Nation Holdings Corporation, a corporation organized and existing under the Nevada General Corporation Law (the "Corporation"), hereby certifies that the following resolutions were adopted by the Board of Directors of the Corporation on December 23, 2009 pursuant to authority of the Board of Directors as required by Section 78.195 of the Nevada General Corporation Law: RESOLVED, that pursuant to the authority granted to and vested in the Board of Directors of this Corporation (the "Board of Directors" or the "Board") in accordance with the provisions of its Articles of Incorporation, the Board of Directors hereby authorizes a series of the Corporation's previously authorized Preferred Stock, par value $0.001 per share (the "Preferred Stock"), and hereby states the designation and number of shares, and fixes the relative rights, preferences, privileges, powers and restrictions thereof as follows: Series A Convertible Preferred Stock: I.
